DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action responds to application 17/276669 filed on 3/16/21. Claims 1, 3-4, 7-12, 14, and 23-32 are pending.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed.

Information Disclosure Statement
The Information Disclosure Statement received on 3/16/21 has been considered.

Claim Objections
Claims 1, 3-4, 7-12, 14, and 23-32 are objected to because of the following informalities:  the claims 1 and 23 recites “comprises only” which are contradictory each other.  For the purpose of the prosecution, the phrase is interpreted to mean “consists of only.” All dependent claims are objected as having the same deficiencies as the claims they depend from. Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: the specification includes numerous “Error! Reference source not found.” For example, on page 11, there are two such errors. Other pages have such errors, too.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	1.	Claims 1, 3, 4, 7, 11, 12, 14, 23 - 26, and 30 - 32 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al., US 2019/0149828 A1 (hereinafter Jeong) in view of Ikai et al., EP 2775713 A1 (from IDS) (hereinafter Ikai).

	As for claim 1, Jeong discloses a method for encoding or decoding a picture ([0083], e.g., image encoding/decoding and [0084], e.g., processor), comprising: splitting a transform block ([0331], e.g., transform block) into multiple regions ([0331], e.g., smaller blocks), quantized transform coefficient ([0356], e.g., quantized transform coefficient).
	Jeong does not explicitly disclose splitting a transform block into two regions, wherein a first region comprises only the lowest frequency quantized transform coefficient and a second region comprises a plurality of higher frequency quantized transform coefficients;  determining context model indices for one or more syntax elements of quantized transform coefficients of the transform block, wherein different context model indices are obtained for quantized transform coefficients in different regions of the transform block and a single context index is used for said first region of the transform block; and selecting for the one or more syntax elements associated with a particular quantized transform coefficient one of several context models based on the determined content model index. 
	However, Ikai teaches splitting a transform block ([0097], e.g., block and [0156], e.g., region) into two regions ([0156], e.g., sub-regions and [0187], e.g., not limited to that illustrated in Fig. 9, note that R1, R2, R3 can be one region and boundary between R0 and R1 at uiPosX+uiPosY < 1), wherein a first region ([0156], e.g., R0) comprises only the lowest frequency ([0157], e.g., low-frequency) quantized transform coefficient ([0150], e.g., coefficient) and a second region ([0156], e.g., R1, R2, and R3) comprises a plurality of higher frequency ([0157], e.g., high-frequency) quantized transform coefficients;  determining context model indices ([0157], e.g., context index) for one or more syntax elements ([0141], e.g., syntax elements) of quantized transform coefficients of the transform block, wherein different (Fig. 18, e.g., CtxIdx, note that they are different for different regions) context model indices are obtained for quantized transform coefficients in different regions of the transform block and a single ([0169], e.g., NX and [0170], e.g., one context may be allocated) context index is used for said first region of the transform block; and selecting for the one or more syntax elements ([0141], e.g., syntax elements) associated with a particular quantized transform coefficient one of several context models (Fig. 18, e.g., NX+0 to NX+13, note the context models associated to the values) based on the determined content model index ([0174], e.g., ctxIdx).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Jeong and Ikai before him/her to modify the image encoding/decoding method and apparatus using intra-screen prediction of Jeong with the teaching of arithmetic decoding device, image decoding device, arithmetic coding device, image coding device, and arithmetic decoding method of Ikai with a motivation to reduce the amount of processing while achieving high coding efficiency as taught by Ikai ([0020]).

	As for claim 3, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Jeong does not explicitly teach the one or more syntax elements are binary values. 
	However, Ikai teaches the one or more syntax elements are binary values ([0030], e.g., binary).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Jeong and Ikai before him/her to modify the image encoding/decoding method and apparatus using intra-screen prediction of Jeong with the teaching of arithmetic decoding device, image decoding device, arithmetic coding device, image coding device, and arithmetic decoding method of Ikai with a motivation to reduce the amount of processing while achieving high coding efficiency as taught by Ikai ([0020]).

	As for claim 4, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Jeong does not explicitly teach binary arithmetic coding the one or more syntax elements according to the selected context model. 
	However, Ikai teaches binary arithmetic coding the one or more syntax elements according to the selected context model ([0030], e.g., coding).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Jeong and Ikai before him/her to modify the image encoding/decoding method and apparatus using intra-screen prediction of Jeong with the teaching of arithmetic decoding device, image decoding device, arithmetic coding device, image coding device, and arithmetic decoding method of Ikai with a motivation to reduce the amount of processing while achieving high coding efficiency as taught by Ikai ([0020]).

	As for claim 7, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Jeong does not explicitly teach in the first region of the transform block for the syntax elements associated with multiple quantized transform coefficients a first predefined context index is used and in a second region of the transform block for the syntax elements associated with multiple quantized transform coefficients a second predefined context index is used. 
	However, Ikai teaches in the first region of the transform block for the syntax elements associated with multiple quantized transform coefficients a first predefined context index (Fig. 18, e.g., NX+0 to NX+2, note that an index from the three contexts is used) is used and in a second region of the transform block for the syntax elements associated with multiple quantized transform coefficients a second predefined context index (Fig. 18, e.g., NX+3 to NX+12, note that an index from the contexts is used) is used. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Jeong and Ikai before him/her to modify the image encoding/decoding method and apparatus using intra-screen prediction of Jeong with the teaching of arithmetic decoding device, image decoding device, arithmetic coding device, image coding device, and arithmetic decoding method of Ikai with a motivation to reduce the amount of processing while achieving high coding efficiency as taught by Ikai ([0020]).

	As for claim 11, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Jeong does not explicitly teach for the lowest frequency quantized transform coefficient a single predefined context index is used and for the plurality of higher frequency quantized transform coefficients the context model index depends on neighboring higher frequency quantized transform coefficients. 
	However, Ikai teaches for the lowest frequency quantized transform coefficient a single predefined context index is used (Fig. 18, e.g., NX+0 to NX+2, note that an index from the three contexts is used) and for the plurality of higher frequency quantized transform coefficients the context model index depends on neighboring higher frequency quantized transform coefficients ([0173], e.g., on the basis of the number of decoded non-zero transform coefficient for neighbouring frequency components).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Jeong and Ikai before him/her to modify the image encoding/decoding method and apparatus using intra-screen prediction of Jeong with the teaching of arithmetic decoding device, image decoding device, arithmetic coding device, image coding device, and arithmetic decoding method of Ikai with a motivation to reduce the amount of processing while achieving high coding efficiency as taught by Ikai ([0020]).

	As for claim 12, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Jeong does not explicitly teach for the lowest frequency quantized transform coefficient a first predefined context index is used and for the plurality of higher frequency quantized transform coefficients a second predefined context index is used.  . 
	However, Ikai teaches for the lowest frequency quantized transform coefficient a first predefined context index (Fig. 18, e.g., NX+0 to NX+2, note that an index from the three contexts is used) is used and for the plurality of higher frequency quantized transform coefficients a second predefined context index (Fig. 18, e.g., NX+3 to NX+12, note that an index from the contexts is used) is used.  . 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Jeong and Ikai before him/her to modify the image encoding/decoding method and apparatus using intra-screen prediction of Jeong with the teaching of arithmetic decoding device, image decoding device, arithmetic coding device, image coding device, and arithmetic decoding method of Ikai with a motivation to reduce the amount of processing while achieving high coding efficiency as taught by Ikai ([0020]).

	As for claim 14, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Jeong does not explicitly teach a luma transform block is split into several regions, wherein for the region comprising the highest frequency quantized transform coefficients a single predefined context index is used   . 
	However, Ikai teaches a luma transform block ([0231], e.g., luma) is split into several regions, wherein for the region comprising the highest frequency quantized transform coefficients a single predefined context index (Fig. 18, e.g., NX+3 to NX+12, note that an index from the contexts is used) is used   . 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Jeong and Ikai before him/her to modify the image encoding/decoding method and apparatus using intra-screen prediction of Jeong with the teaching of arithmetic decoding device, image decoding device, arithmetic coding device, image coding device, and arithmetic decoding method of Ikai with a motivation to reduce the amount of processing while achieving high coding efficiency as taught by Ikai ([0020]).

	As for claim 23, the claim recites an apparatus for encoding or decoding a picture   of the method of claim 1, and is similarly analyzed.

	As for claim 24, the claim recites an apparatus for encoding or decoding a picture  of the method of claim 3, and is similarly analyzed.

	As for claim 25, the claim recites an apparatus for encoding or decoding a picture of the method of claim 4, and is similarly analyzed.

	As for claim 26, the claim recites an apparatus for encoding or decoding a picture of the method of claim 7, and is similarly analyzed.

	As for claim 30, the claim recites an apparatus for encoding or decoding a picture of the method of claim 11, and is similarly analyzed.

	As for claim 31, the claim recites an apparatus for encoding or decoding a picture of the method of claim 12, and is similarly analyzed.

	As for claim 32, the claim recites an apparatus for encoding or decoding a picture of the method of claim 14, and is similarly analyzed.

	2.	Claims 8 - 10 and 27 - 29 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Ikai, and further in view of Kung et al., US 2013/0195182 A1 (hereinafter Kung).

	As for claim 8, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Jeong as modified by Ikai does not explicitly teach determining a channel type of the transform block and performing the determination of context model indices and selection of context models depending on the determined channel type. 
	However, Kung teaches determining a channel type of the transform block and performing the determination of context model indices and selection of context models depending on the determined channel type ([0045], e.g., context models are selected, as well as the context models themselves, will vary based upon the color component to which the current TU corresponds (e.g., luma or chroma)).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Jeong, Ikai, and Kung before him/her to modify the image encoding/decoding method and apparatus using intra-screen prediction of Jeong with the teaching of simplification of significance map coding of Kung with a motivation to improve bitstream efficiency by exploiting the characteristics of the different channels.

	As for claim 9, most of limitations of this claim have been noted in the rejection of Claim 8. 
	Jeong as modified by Kung does not explicitly teach the processed transform block is a luma transform block in case of a luma channel or a chroma transform block in case of a chroma channel. 
	However, Ikai teaches the processed transform block is a luma transform block ([0231], e.g., luma) in case of a luma channel or a chroma transform block ([0231], e.g., chroma) in case of a chroma channel. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Jeong, Kung, and Ikai before him/her to modify the image encoding/decoding method and apparatus using intra-screen prediction of Jeong with the teaching of arithmetic decoding device, image decoding device, arithmetic coding device, image coding device, and arithmetic decoding method of Ikai with a motivation to reduce the amount of processing while achieving high coding efficiency as taught by Ikai ([0020]).

	As for claim 10, most of limitations of this claim have been noted in the rejection of Claim 9. 
	Jeong as modified by Kung does not explicitly teach said transform block is a chroma transform block. 
	However, Ikai teaches said transform block is a chroma transform block ([0231], e.g., chroma).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Jeong, Kung, and Ikai before him/her to modify the image encoding/decoding method and apparatus using intra-screen prediction of Jeong with the teaching of arithmetic decoding device, image decoding device, arithmetic coding device, image coding device, and arithmetic decoding method of Ikai with a motivation to reduce the amount of processing while achieving high coding efficiency as taught by Ikai ([0020]).

	As for claim 27, the claim recites an apparatus for encoding or decoding a picture of the method of claim 8, and is similarly analyzed.

	As for claim 28, the claim recites an apparatus for encoding or decoding a picture of the method of claim 9, and is similarly analyzed.

	As for claim 29, the claim recites an apparatus for encoding or decoding a picture of the method of claim 10, and is similarly analyzed.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        1.    Chuang et al., US 2020/0288145 A1, discloses method and apparatus of palette mode coding for colour video data. 
        2.    Fu et al., US 2018/0234681 A1, discloses method and system of high throughput arithmetic entropy coding for video coding. 
        3.    Kim et al., US 2013/0301738 A1, discloses modified coding for a transform skipped block for CABAC in HEVC. 

Conclusion
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is 571-270-7484.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6:00 PM.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/
Primary Examiner, Art Unit 2485